                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                            CASE NO. 8:14-cr-523-T-23TGW
                                                       8:15-cv-2762-T-23TGW
JOSEPH LANE
                                     /


                                      ORDER

      Claiming ineffective assistance of counsel, Joseph Lane moves (Doc. 1) under

28 U.S.C. § 2255 to vacate his sentence of 108 months’ imprisonment. The United

States responds (Doc. 5), and Lane files (Doc. 7) a “supplement.”

                                    Background

      Commercial truck drivers by trade, Joseph Lane and his wife transported

“multiple pound quantities of methamphetamine on a monthly basis” from Arizona

to Florida. (Crim. Doc. 106 at ¶ 16) Lane pleaded guilty with a written plea

agreement to conspiring to distribute five hundred grams or more of a mixture

containing methamphetamine, in violation of 21 U.S.C. § 846 and § 841(b)(1)(A).

During the plea colloquy, Lane confirmed that he reviewed with counsel each page

of the plea agreement and that he was satisfied with counsel’s performance. (Crim.

Doc. 143 at 7, 23)

      Calculation of Lane’s offense level under the United States Sentencing

Guidelines included a two-level reduction under Section 3E1.1(a) for acceptance
of responsibility, a one-level reduction under Section 3E1.1(b) for acceptance of

responsibility, and a one-level downward departure under Section 5K1.1 for

substantial assistance. (Crim. Doc. 106 at ¶¶ 34–35, Doc. 120) The resulting offense

level 32 and criminal history category I yielded an advisory guidelines range of 121

to 151 months’ imprisonment.

       Counsel requested both application of the safety value under Section 5C1.2

and a downward departure under Section 5K2.0 based on Lane’s personal history

and physical impairments. Although counsel conceded that Lane was not eligible for

a minor-role reduction under Section 3B1.2, counsel emphasized that Lane’s conduct

was limited to transporting and storing methamphetamine. Finally, counsel argued

for a downward variance under 18 U.S.C. § 3553(a). (Crim. Doc. 111, Doc. 147)

       Based on Lane’s physical impairments and his status as a first-time offender,

Lane received a below-guidelines sentence of 108 months’ imprisonment. (Crim.

Doc. 122 at 3, Doc. 147 at 56) Consistent with the plea agreement, Lane forfeited

firearms, ammunition, and $74,610.00. (Crim. Doc. 69 at 6–9, Doc. 131 at 6) Lane

filed no direct appeal.1

                                            Analysis

       Lane claims ineffective assistance, a difficult claim to sustain. To demonstrate

that counsel was constitutionally ineffective, a movant must show (1) that counsel’s



       1
         Lane’s motion to vacate states in the procedural history that counsel “failed” to appeal
because counsel “saw no reason to appeal.” (Doc. 1 at 4) Lane does not assert that he asked counsel
to appeal, and Lane alleges no ineffective assistance claim based on a failure to appeal.

                                                -2-
representation fell below an objective standard of reasonableness and (2) that

counsel’s deficient performance prejudiced the movant. Strickland v. Washington,

466 U.S. 668, 687 (1984). “[T]here is no reason for a court deciding an ineffective

assistance claim . . . to address both components of the inquiry if the defendant

makes an insufficient showing on one.” Strickland, 466 U.S. at 697.

1.    Ineffective assistance during plea negotiations

      In grounds one and three, Lane alleges that counsel advised him “not to fight

the case because I would get a light sentence.” In particular, counsel promised that

Lane would “only get five years” because of his medical conditions, because he was

a first-time offender, and because his guns and money were “legal.” (Doc. 1 at 7)

      As an initial matter, Lane received a below-guidelines sentence based on his

physical impairments and his status as a first-time offender. And Lane fails to

establish prejudice because both the plea agreement and the plea colloquy informed

Lane that he could not rely on counsel’s sentencing prediction. Stillwell v. United

States, 709 F. App’x 585, 590 (11th Cir. 2017); accord United States v. Bradley, 905 F.2d

359, 360 (11th Cir. 1990).

      The plea agreement states that the court retains discretion to determine

Lane’s sentence and that the “[c]ourt has jurisdiction and authority to impose any

sentence up to the statutory maximum.” The agreement further states that Lane

pleaded guilty “without reliance upon any discussions between the attorney for the

government and the defendant and defendant’s attorney and without promise of



                                           -3-
benefit of any kind (other than the concessions contained herein)[.]” (Crim. Doc. 69

at 12–14)

      During the plea colloquy, Lane testified that he understood his offense carried

a mandatory minimum sentence of ten years’ imprisonment and a maximum

sentence of life imprisonment. Lane acknowledged that the court could impose a

higher sentence than the sentence recommended by the United States, and he

confirmed that his guilty plea was not induced by a promise outside the plea

agreement. (Crim. Doc. 143 at 23–24, 28, 30–32, 35–36) Lane alleges no fact to

rebut his sworn statements during the plea colloquy. See United States v. Rogers,

848 F.2d 166, 168 (11th Cir. 1988) (“[W]hen a defendant makes statements under

oath at a plea colloquy, he bears a heavy burden to show his statements were false.”)

2.    Ineffective assistance claims waived by the guilty plea

      In grounds one and two, Lane contends that counsel performed deficiently by

failing to challenge a search warrant and by failing to investigate the provenance of

Lane’s money and guns. But by pleading guilty, Lane waived all non-jurisdictional

challenges to the constitutionality of his conviction, including claims of ineffective

assistance based on pre-plea events. Wilson v. United States, 962 F.2d 996, 997 (11th

Cir. 1992). “[O]nly an attack on the voluntary and knowing nature of the plea can be

sustained.” Wilson, 962 F.2d at 997.

      Counsel’s sentencing prediction is not sufficient to render Lane’s guilty plea

involuntary or unknowing. United States v. Pease, 240 F.3d 938, 940–41 (11th Cir.



                                           -4-
2001). And Lane does not otherwise assert that counsel’s pre-plea conduct rendered

his plea involuntary or unknowing. See Bullard v. Warden, Jenkins Corr. Ctr., 610 F.

App’x 821, 824 (11th Cir. 2015) (“Mr. Bullard does not contend that his plea was

involuntary due to his counsel’s failure to file a motion to suppress, so the

ineffectiveness claim is waived by the plea.”).

3.     Ineffective assistance at sentencing

       In ground four, Lane alleges that counsel performed deficiently at sentencing

by failing to object to the forfeiture, by failing to call witnesses to testify that Lane

was a mere user of methamphetamine, and by failing to object to the drug quantity

(10.8 kilograms) used to calculate his base offense level. However, in the plea

agreement Lane consented to the forfeiture and admitted to transporting “multiple

pound quantities of methamphetamine on a monthly basis.” (Crim. Doc. 69 at 6–9,

15–17) Counsel is not obligated to raise meritless objections. Chandler v. Moore,

240 F.3d 907, 917 (11th Cir. 2001).

       Moreover, Lane’s experienced defense counsel reasonably declined to raise

objections that would jeopardize Lane’s three-level downward adjustment for

acceptance of responsibility. Counsel instead advanced a number of well-crafted

arguments in favor of a lower sentence and ultimately secured Lane a below-

guidelines term of imprisonment. See Harrington v. Richter, 562 U.S. 86, 109 (2011)

(“There is a strong presumption that counsel’s attention to certain issues to the

exclusion of others reflects trial tactics rather than sheer neglect.”); Provenzano v.



                                             -5-
Singletary, 148 F.3d 1327, 1332 (11th Cir. 1998) (“Our strong reluctance to second

guess strategic decisions is even greater where those decisions were made by

experienced criminal defense counsel.”)

4.    Supplemental claims

      On November 23, 2016, Lane filed a “supplement” alleging that his failure

to receive a minor-role reduction violates due process and that counsel provided

ineffective assistance by failing to “raise this issue.” (Doc. 7 at 3) Assuming Lane’s

untimely claims relate back to his timely motion to vacate under Rule 15(c), Federal

Rules of Civil Procedure, the claims possess no arguable merit.

      Lane’s due process claim is procedurally defaulted because he neglected to

raise the minor-role argument on direct appeal and he demonstrates neither cause

and prejudice nor actual innocence. McKay v. United States, 657 F.3d 1190, 1196

(11th Cir. 2011).

      Lane’s ineffective assistance claim fails because counsel performed reasonably.

Counsel correctly conceded that Lane was ineligible for a minor-role reduction under

Section 3B1.2 because Lane was the more culpable participant in the relevant

conduct. (Doc. 147 at 28, 49); see United States v. Rodriguez De Varon, 175 F.3d 930,

941 (11th Cir. 1999) (“the district court must assess whether the defendant is a minor

or minimal participant in relation to the relevant conduct attributed to the

defendant”). Counsel instead argued (albeit unsuccessfully) that Lane’s role as a




                                          -6-
“transporter or mule” warranted a downward departure under Section 5K2.0. (Crim.

Doc. 111 at 14–16)

                                       Conclusion

       The motion to vacate (Doc. 1) and supplemental claims (Doc. 7) are

DENIED. The clerk is directed to enter a judgment against Lane and to CLOSE

this case.

                           DENIAL OF BOTH
                    CERTIFICATE OF APPEALABILITY
                 AND LEAVE TO APPEAL IN FORMA PAUPERIS

       To merit a certificate of appealability, Lane must show that reasonable jurists

would find debatable both the merits of the underlying claims and the procedural

issues he seeks to raise. 28 U.S.C. § 2253(c)(2); Lambrix v. Sec’y, Fla. Dep’t of Corrs.,

851 F.3d 1158, 1169 (11th Cir. 2017). Because Lane fails to show that reasonable

jurists would debate the merits of the procedural issues or the merits of the claims, a

certificate of appealability is DENIED. Leave to appeal in forma pauperis is

DENIED. Lane must obtain permission from the circuit court to appeal in forma

pauperis.

       ORDERED in Tampa, Florida, on December 20, 2018.




                                            -7-
